DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 12, 16, and 19 are rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 7, 12, 16, and 19 all recite “Fe(NO3)3.xH2O, Fe(NO3)2.xH2O, and FeCl3.xH2O[,]” but do not define what value/range will meet or infringe x, creating confusion as to the claimed scope and how to avoid infringement thereof.  Claims 7, 12, 16, and 19 are thus rendered indefinite and rejected under 35 U.S.C. 112(b)/2nd par. as such.  While the claims’ x values have been interpreted for examination purposes via the broadest reasonable interpretation standard as connoting any positive number, these rejections nevertheless need addressing.  MPEP 2111 & 2173.06.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2006-328051A (machine English transl’n) (“’051”).  Regarding claims 1-3 and 8, ‘051 discloses a method of making an MOF, comprising mixing Zn(NO3)2.4H2O and dipotassium terephthalate (MW = ~242.32 g/mol) in diethylformamide (“DEF”; BPDEF = ~176oC); no water is mentioned, so the reaction mixture’s solvent is reasonably considered to be water-free, i.e. contain ~0 wt% water.  See ‘051 at, e.g., par. 51.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 6, 11, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over ‘051.  Regarding claims 6, 11, and 15, ‘051 teaches that its first metal salt (e.g. dipotassium terephthalate, see ‘051 at, e.g., par. 21 and 51) and second metal salt (e.g. Zn(NO3)2.4H2O, see id. at, e.g., par. 24 and 51) are respectively dissolved in a first solvent and a second solvent; solvents such as DMF and DEF are specifically listed as appropriate for use as either the first and/or second solvent(s).  See id. at, e.g., par. 25-26.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘051’s overall methodology by dissolving either its first salt (e.g. dipotassium terephthalate as detailed above) or its second salt (e.g. Zn(NO3)2.4H2O as detailed above) in DMF while the other salt is dissolved in DEF (as specifically taught as detailed above), given ‘051’s teaching of the appropriateness/effectiveness of DMF and DEF for dissolving the first and/or second salts.  MPEP 2143 I(A)-(B) & (E); MPEP 2144.06-2144.07.
 
Claims 1-5, 7-10, 12-14, 16-17, and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over the 2013 Pang et al. JACS article and the Supporting Information (“Pang-SI”) sheets thereof (cited in and attached to applicant’s 11/5/20 IDS) (“Pang”), as illustrated by the 2007 Lee et al. article (“Lee”)1.  Regarding claims 1-5, 7-10, 12-14, 16-17, and 19, Pang discloses a method of making an MOF, comprising mixing a metal salt (i.e. Fe(NO3)3.9H2O) and a polydentate ligand (i.e. H4ABTC, which is 3,3’,5,5’-azobenzenetetracarboxylic acid, whose 2) in 1.0 ml DMSO (i.e. ~1.1 g DMSO), 0.2 ml MeCN (i.e. ~0.16 g MeCN), and 0.2 ml H2O (i.e. 0.2 g H2O; the mixture of solvents thus comprises ~13.7 wt% H2O).  See Pang at, e.g., Pang-SI p. S2.  Although Pang employs H4ABTC -i.e. as the tetracarboxylic acid- rather than a corresponding alkali metal tetracarboxylate as claimed, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pang’s overall methodology by converting its H4ABTC to the corresponding tetracarboxylate (e.g. with Na+ and/or Cs+ counter-cations, owing to the high solubility of NaOH and/or CsOH -which would be used to effect the conversion to carboxylate- in Pang’s H2O co-solvent), since doing so would necessarily increase the polydentate ligand’s (as the tetracarboxylate ABTC-4) polarity -and thus its solubility in Pang’s polar solvents DMSO, MeCN, and water- compared to its tetracarboxylic acid H4ABTC; Examiner takes official notice of the fact that an organic material’s solubility in polar solvents, i.e. water and polar organic solvents such as Pang’s MeCN and DMSO, varies directly with polarity, since ‘like dissolves like.’  See, e.g., Lee at Fig. 7; Table 1; Conclusion (“When the [carbon nanotubes] are modified with carboxylic anion groups, the dispersion stability in polar solvents was significantly enhanced due to the combination of polar-polar affinity…  [Conversely, a]s the polar component of the solubility parameter and the solubility in water decrease, [i.e. regarding the un-modified carbon nanotubes rather than the carboxylate-modified carbon nanotubes,] faster aggregation and severe sedimentation[, i.e. precipitation,] occur and vice versa.”), and p. 3710, 1st full par. (stating that the conductivity, zeta potential, and therefore dispersability -i.e. the opposite of aggregation/sedimentation- increase as follows: pristine CNT < CNT-COOH < CNT-COO-).

Claims 6, 11, 15, 18, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Pang/Pang-SI as illustrated by Lee3, and as further illustrated by i) Nora et al., AM1196A2 (2002) (Derwent English abstr.) (“Nora”) and the Millipore Sigma Pressure-Temperature Nomograph Interactive Tool (“Nomograph”)4, and/or ii) the 1961 Mackle et al. article (“Mackle”)5.  Regarding claims 6, 11, 15, 18, and 20, Pang’s teachings and suggestions are as detailed above.  While Pang does not employ two or more BP ≥ 100oC organic solvents, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, e.g. by employing diethyl sulfoxide (“DESO”) in conjunction with its DMSO (and MeCN), as DESO is a mere homolog of Pang’s DMSO and thus would reasonably be expected have performance and relevant properties (e.g. BP > 100oC) similar to DMSO (MPEP 2144.09 I-II).  Further, since Nora’s abstract teaches a BP for DESO of 74oC @2 mmHg (which converts to ~231oC @760 mm Hg per Nomograph), and Mackle at p. 2119 (Experim’l) teaches a BP for DESO of 211oC @760 mm Hg (both values lying within the claimed ranges), DESO was available (i.e. its synthesis was known) to those of ordinary skill in the art before the effective filing date of the claimed invention.  MPEP 2144.09 IV.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-


/DANIEL BERNS/ February 15, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 NOTE: Lee is not meant to be combined with Pang, but is only cited to support the taking of official notice as detailed in the rejections.  MPEP 2144.03.
        2 Given the obviousness of converting Pang’s H4ABTC to the corresponding tetracarboxylate as detailed herein, the MW of the resulting tetracarboxylate -including its counter-cations- would necessarily also be within the claimed range, since the MW would necessarily increase regardless of whichever counter-cations were employed.
        3 See fn. 1, above.
        4 NOTE: Nora and Nomograph are not meant to be combined with Pang/Pang-SI or Lee, but are merely cited to illustrate the BP property of diethyl sulfoxide (“DESO”).  As such, it matters not whether Nomograph is prior art.  MPEP 2124.  Also, Nora is cited to show that DESO was available in the art before the effective filing date of the claimed invention.
        5 See fn. 4’s discussions of Nora, applicable here vis-à-vis Mackle.